Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-13 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 08/01/2022 is acknowledged.
	Claim 13 is withdrawn from consideration as being directed to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 lines 6-7, from which claims 2-12 depend, the term “the substrate disposed on the electrostatic chuck” lacks antecedent basis and/or is confusing as to what it is referring to as there is no mention of a substrate on an electrostatic chuck.
	In claim 7 lines 2-3, the phrase “a radio frequency power supplied to the susceptor is turned off” is deemed vague and confusing as there is no previous mention that an RF power was supplied let alone turned on.

Allowable Subject Matter
Claims 1-12 are allowed.

	It is well known to change a chucking voltage, chucking pressure, and chucking temperature in an electrostatic chuck as noted in Birang et al. EP 0680083A2, Kanno et al. (Journal of Vacuum Science and Technology B article), and Olson et al. (Review of Scientific Instruments article), respectively.
	In addition, it is well known to decrease voltage to an electrostatic chuck as noted in WO 2005/036637A1).  It is also well known to reduce the voltage, the pressure, and a temperature in an electrostatic chuck as noted in Sheng et al. (2010/0254063).  However, the prior art references fail to decrease and increase voltage/pressure/temperature of an electrostatic chuck.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/05/2022